               Case 1:11-cr-00084-PAE Document 50 Filed 07/28/20 Page 1 of 1
                               FREEMAN, NOOTER & GINSBERG
                                              ATTORNEYS AT LAW

     LOUIS M. FREEMAN                                                                 75 MAIDEN LANE
     THOMAS H. NOOTER*                                                                   SUITE 503
     LEE A. GINSBERG                                                                NEW YORK, N.Y. 10038
         ______                                                                            ______

     NADJIA LIMANI                                                                   (212) 608-0808
     OF COUNSEL                                                                 TELECOPIER (212) 962-9696

     CHARLENE RAMOS
     OFFICE MANAGER


                                            July 28, 2020


     Honorable Paul A. Engelmayer
     United States District Judge
     United States Courthouse
     40 Foley Square
     NY, NY 10007

                                   Re: United Stattes v. Alexandro Suero
                                               11 CR 84 (PAE)

     Dear Judge Engelamyer:

             It has been brought to my attention that the defendant, Alexandro Suero, filed a letter with
     the court that the court deemed to be a motion for "compassionate release". In addition, the court
     ordered defense counsel to assist the defendant and file an appropriate motion. I was CJA
     counsel for Mr. Suero. I did not become aware of these proceedings until early today when his
     relative contacted me about Mr. Suero's motion.

             First, I apologize to the court for not becoming aware of this issue sooner. Second, while I
     was CJA counsel at the time of the sentence in this matter, I am not currently on the CJA Panel.
     If the court wishes I will represent Mr. Suero pro bono for the purpose of this motion. In any
     event, I have not had any contact with the defendant in four years and have no knowledge of his
     situation beyond that which he set forth in his letter. In order to properly file a motion on his
     behalf I would need to have contact with the defendant and learn more about his situation. If the
     court wishes for me to represent him I suggest that the current scheduled be terminated and the
     court permit me at least three weeks to communicate with the defendant, obtain necessary
     information and file a motion.

            In the alternative, the court may wish to assign new CJA counsel to represent the
     defendant.

The Court thanks Mr. Ginsberg for his letter. Upon further          Respectfully,
review, the Court expects to be able to resolve this application
on the basis of the existing materials on the docket, Mr. Suero’s   /S/ Lee Ginsberg
pro se submission, and the Government’s forthcoming response,       Lee Ginsberg
which remains due on July 31, 2020. As part of its response, the
Court directs the Government to submit, under seal if necessary,
all relevant medical records for Mr. Suero. SO ORDERED.

                     PaJA.�
          __________________________________
                PAUL A. ENGELMAYER 7/29/2020
                United States District Judge
